Citation Nr: 0818644	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  02-13 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable rating for residuals of a right 
ankle fracture.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from August 1986 to 
August 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that, in relevant part, denied a 
compensable rating for residuals of a right ankle fracture.  

The Board remanded the issue for further evidentiary 
development in April 2004 and December 2006.  The case has 
now been returned to the Board for appellate review.  

FINDING OF FACT

The clinical evidence shows that there are no sequelae 
related to the veteran's right ankle fracture.  


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a 
right ankle fracture have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.7, 4.40, 4.71a, Diagnostic Code 5271 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA did fail to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question.  The record, however, shows that any prejudice that 
failure caused was cured by the fact that VA notified the 
veteran in May 2004 and December 2006 letters of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, notice of what part VA will 
attempt to obtain, and how ratings and effective dates are 
assigned..  The August 2002 statement of the case 
specifically informed the veteran of the rating criteria 
which would provide a basis for an increased rating for his 
service-connected residuals of a right ankle fracture.  VA 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The December 2006 letter informed the claimant of the need to 
submit all pertinent evidence in his possession.  The claim 
was readjudicated in an October 2007 supplemental statement 
of the case.  

The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claim, and in the 
statement of the case he was provided actual notice of the 
rating criteria used to evaluate the disorder at issue.  The 
claimant was also provided the opportunity to present 
pertinent evidence in light of the notice provided, including 
at a personal hearing before the undersigned Veterans Law 
Judge in April 2003.  Because the veteran has actual notice 
of the rating criteria, and because the claim has been 
readjudicated no prejudice exists.  There is not a scintilla 
of evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
Board finds that the case is ready for adjudication.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, private and VA medical records, Social 
Security Disability records, and personal hearing testimony.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2007).  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the United States Court of Appeals for 
Veterans Claims explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional losses are to 
be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree 
of additional range-of-motion loss due to pain on use or 
during flare-ups."  Id. at 206.  
Service treatment records indicate that the veteran fell down 
a flight of stairs in February 1987 and fractured his right 
ankle.  X-rays revealed a non-displaced posterior lip 
(tibial) fracture.  The diagnosis was fracture of the 
posterior malleolus.  Upon examination in February 1990, a 
history of a right ankle fracture was noted, but there was no 
residual disability shown.

In an April 1997 rating decision, the RO granted service 
connection for residuals of a right ankle fracture and 
assigned a noncompensable rating effective September 8, 1993, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271.  In 
May 2001, the veteran filed a claim for an increased rating 
for the disability, asserting that it had increased in 
severity.  

According to Diagnostic Code 5271, moderate limitation of 
motion of the ankle warrants a 10 percent evaluation; a 20 
percent evaluation requires marked limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5271.  The words "moderate" 
and "marked" as used in the various diagnostic codes are not 
defined in VA's Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence for "equitable and just decisions."  
38 C.F.R. § 4.6 (2007).  Normal ankle dorsiflexion is to 20 
degrees, with plantar flexion to 45 degrees.  38 C.F.R. § 
4.71, Plate II (2007).

Based on the evidence of record, the Board finds that the 
criteria for a compensable rating for residuals of a right 
ankle fracture have not been met.  Specifically, the clinical 
reports do not demonstrate that the veteran has sequelae of 
the fracture that results in moderate limitation of the 
ankle.  Upon VA examination in December 2001, the examiner 
commented that the veteran's service-related right ankle 
fracture was completely healed without any residual sequelae.  
He noted that the veteran did have evidence of tarsal tunnel 
nerve irritation, but that it was not attributable to his 
service-connected disability.  Similarly, upon VA examination 
in September 2005, no residuals from the right ankle fracture 
in service were identified.  The examiner observed that x-
rays showed no evidence of abnormal bony alignment, 
osteoarthritis, or degenerative changes.  There were also no 
bony or destructive lesions noted; and there was normal 
signal from the bones.  He further commented that an MRI 
dated in September 2004 showed edema in the tibialis 
posterior tendon, the flexor hallucis longus tendon, and the 
peroneous longus tendon.  Range of motion testing revealed 
0 to 20 degrees of dorsiflexion and 15 degrees of plantar 
flexion.  The assessment was posterior tibial tendonitis.  
However, the examiner concluded that the decreased range of 
motion was consistent with the tendonitis, which was not 
related to the veteran's military service including the acute 
calcaneal fracture that resolved.  

The veteran was afforded a third VA examination to ascertain 
the severity of his right ankle fracture residuals in March 
2007.  The assessment was moderate right ankle posterior 
tibial tendonitis and flexor hallucis longus tendinitis.  
Range of motion testing revealed dorsiflexion to 10 degrees 
and plantar flexion to 20 degrees with pain on motion.  
However, the decreased motion and pain on motion were 
attributed to the tendonitis, and not to the service-
connected fracture.  

Subsequent VA treatment records indicate that the veteran was 
seen for continued complaints related to the tendonitis, and 
in August 2007, he underwent a tarsal tunnel release and 
flexor hallucis longus debridement.  As noted above, however, 
the tarsal tunnel syndrome was also found to be unrelated to 
the service-connected right ankle fracture.  Hence, symptoms 
associated with that disability are not relevant to the 
rating assigned for the service-connected residuals of a 
right ankle fracture.  

Consequently, the Board concludes that the evidence does not 
show that the veteran has moderate limitation of motion or 
pain on motion of the right ankle as a result of his right 
ankle fracture in service, at any time during the appeal 
period.  Therefore, he has not met the criteria for a 
compensable rating for that disability pursuant to Diagnostic 
Code 5271.  Additionally, the Board observes that the veteran 
does not have malunion or nonunion of the tibia and fibula, 
ankylosis of the ankle, ankylosis of subastragalar or tarsal 
joint, or malunion of the os calcis or astragalus.  
Therefore, Diagnostic Codes 5262, 5270, 5272, and 5273 are 
not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 
5270, 5272, 5273 (2007).  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, the appeal must be denied.  


ORDER

A compensable rating for residuals of a right ankle fracture 
is denied.  



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


